Citation Nr: 0704711	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from May 1990 to December 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before the undersigned at 
a Travel Board hearing in November 2005.  A transcript is 
associated with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's diabetes mellitus currently requires 
insulin, a restricted diet, regulation of activities and 
causes episodes of ketoacidosis or hypoglycemic reactions 
requiring an average one hospitalization per year and an 
average of two visits to a diabetic care provider per month.  
There is no evidence showing that the veteran's diabetes has 
resulted in episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider.  Nor is there 
evidence of progressive loss of weight or strength.  


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially maintains that the severity of his 
service connected diabetes mellitus warrants a 60 percent 
disability rating.  

Before proceeding with an analysis of the claim for an 
increased rating, the Board must examine whether the 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  The VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the veteran in July 2003 and March 2006.  
The July 2003 letter, which was issued after the December 
2002 rating decision, informed the veteran about the passage 
of the VCAA and also informed the veteran of what evidence 
was required to substantiate his claim for a higher 
disability rating and of his and VA's respective duties for 
obtaining evidence.  The letter informed the veteran that a 
VA examination may be scheduled if necessary and also 
requested that the veteran submit any pertinent evidence in 
his possession to the AOJ.  Significantly, the letter listed 
types of evidence that the RO had already obtained.  The 
March 2006 letter informed the veteran how VA determines 
disability ratings and effective dates.  The veteran was 
again informed of the evidence required to substantiate his 
claim for an increased rating during the November 2005 Travel 
Board hearing and waived any potential VCAA notice defects.  

While the July 2003 letter was issued after the December 2002 
rating decision the Board finds that any defect with respect 
to the timing of the VCAA notice requirement is harmless 
error.  Although the notice provided to the appellant in July 
2003 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a supplemental statement of the case (SSOC) 
was provided to the appellant in March 2006.
   
It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence.  The July 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  Specifically, the letter stated "If there is any 
other evidence you would like to have considered, please let 
us know."    

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in which the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
As explained above, the March 2006 letter satisfies the 
requirements of Dingess.      

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
the Board must now examine whether the duty to assist was 
satisfied.  The VCAA provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant VA 
medical records and obtaining a medical examination or 
opinion where such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(c)(2) and (d).  In the present 
case, the claims folder contains all available VA and private 
medical records.  The veteran was also afforded a VA 
examination in October 2003, and contains more recent VA 
treatment records.  The veteran has not identified any other 
outstanding evidence to be obtained, and the record does not 
reflect any outstanding evidence.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran's diabetes mellitus is currently rated under 38 
C.F.R. § 4.119, Diagnostic Code (DC) 7913, as 40 percent 
disabling.  Under DC 7913, a 40 percent evaluation is 
warranted for the requirement of insulin, a restricted diet, 
and regulation of activities.  A 60 percent evaluation is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation is assigned for diabetes mellitus requiring more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R.  § 4.119, DC 
7913.  

DC 7913 provides that complications of diabetes mellitus are 
to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).

Service medical records show that the veteran developed 
diabetes mellitus while in service in 1993.  In October 1994 
a Navy Physical Evaluation Board found the veteran to be 
unfit for duty due to his diabetes.  He was placed on the 
temporary disability retired list and discharged in December 
1994.  By rating decision dated in February 1995 the veteran 
was granted service connection for diabetes mellitus and 
assigned a 40 percent disability rating.  Subsequently, the 
RO also granted service connection for secondary disorders 
associated with his diabetes, to include: renal insufficiency 
(60 percent), hypertensice heart disease and hypertensive 
vascular disease (30 percent), peripheral neuritis of left 
foot (10 percent), peripheral neuritis of right foot (10 
percent), erectile dysfunction (0 percent), and fungal 
infection of the feet (0 percent).  The evaluation of those 
disabilities is not currently on appeal.

VA outpatient treatment records dated in October 2002 and May 
2003 reflect that the veteran was taking insulin twice a day.  
In an October 2003 VA examination for diabetes, the veteran 
reported an episode of hypoglycemia in August 2003 that did 
not result in a hospitalization.  He denied any episodes of 
acidosis over the last year.  He reportedly weighed 221 
pounds, which did not represent any change.  He was taking 
insulin in the morning and night.  The veteran stated that he 
was currently employed as a security officer at the airport 
but that he had previously worked as a police officer at the 
Dallas VA Medical Center for eight months but was laid off 
because of progressive visual difficulty.  He reported 
declining vision for the past three years and stated that his 
vision was 40 percent less than normal.  The veteran did not 
have a diagnosis of diabetic retinopathy or nephropathy.  

According to the October 2003 report the veteran had elevated 
blood pressure since 1994, which had not yet been 
satisfactorily controlled.  In June 1995 the veteran had 
symptoms of headache, confusion, ataxia, and a diagnosis of 
brain abscess was made.  He had two abscesses at the time and 
was treated with antibiotics with gradual resolution of the 
abscesses over a period of eight months.  In August 1995 a 
diagnosis of obstructive hydrocephalus was made and a shunt 
was put in place.  The veteran estimated that he had a 20 
percent decrease in his vitality since that time, but for the 
most part his level of activity had returned to normal.  He 
indicated that if he does not feel quite right, he moderates 
his activity for a day of two and then resumes his normal 
activity.  He complained of generalized headaches two times 
per month which are increased with light and no associated 
nausea or vomiting.  They are mild and resolve by taking 
Tylenol.  He has slight constipation and nocturia three times 
per night with a slight decrease in his stream.  Serial PSA 
determinations had been normal.  The veteran had had erectile 
dysfunction for one year, corrected by Viagra, but he was 
unable to get Viagra anymore.  The veteran complained of 
swelling in his left leg for the last four to five years for 
reasons not apparent.  He was worries about the circulation 
to his legs.  He also complained of numbness of the ventral 
surface of both feet, intermittently for the last two years 
and he has had some tingling of the tips of his fingers since 
1993.  Since the brain abscess in 1995 he has had slight 
slurring of speech, moderate decrease in his memory and some 
minimal excessive aphasia.  

The impression was:  1) diabetes mellitus type I, insulin 
dependent, uncontrolled, 2) hypertensive vascular disease, 
secondary to diabetes mellitus, 3) recent history of 
proteinuria, cause undetermined, 4) peripheral neuritis of 
feet and symptomatic expression of the finger, normal 
examination of the hands, but moderate abnormality of the 
feet, secondary to diabetes mellitus, 5) erectile dysfunction 
secondary to diabetes mellitus, 6) fungal infection of the 
toenails, minimal, no disability, probably secondary to 
diabetes mellitus, 7) venous disease of the left leg with 
associated varicose veins of the left calf, left ankle, and 
foot of minimal disability, 8) status post brain abscess in 
1995 with resolution with treatment, 9) obstructive 
hydrocephalus with operative correction in 1995 with current 
normal intercranial pressure.  The examiner noted that at no 
time over the last year did the veteran have episodes of 
acidosis.  He had only one mild hypoglycemic reaction.  His 
level of activities were grossly normal with only minimal 
regulation.      

Also of record are various VA outpatient and private 
treatment records dated from April 2002 through January 2006.  
These records show treatment from a diabetic care provider on 
the following dates:  April 17, 2002; April 18, 2002; 
September 27, 2002; October 12, 2002; April 12, 2003; April 
29, 2003; May 10, 2003; July 12, 2003;  August 3, 2003; 
October 3, 2003; April 10, 2004; May 5, 2004; May 13, 2004; 
May 20, 2004; May 21, 2004; May 28, 2004; July 14, 2004; July 
15, 2004; July 22, 2004; July 28, 2004; August 16, 2004; 
August 17, 2004; August 19, 2004;  November 4, 2004; December 
20, 2004; December 21, 2004; January 28, 2005; February 17, 
2005; April 25, 2005; April 27, 2005; May 12, 2005; May 19, 
2005; August 2, 2005; September 22, 2005; October 19, 2005; 
and November 4, 2005.  While these records show that the 
veteran visited a diabetic care provider weekly from May 
through August 2004, it appears that prior to and after this 
period of time he received treatment two times per month or 
less.  According to these reports the veteran weighed 234 
pounds in May 2004, 238 pounds in July 2004, and 212 pounds 
in January 2006.  Private records dated in August 2005 also 
show that the veteran was hospitalized during a hypoglycemic 
reaction.  

During the November 2005 Travel Board hearing the veteran 
complained of various disorders associated with his diabetes 
mellitus and testified that he receives treatment from a 
diabetic care provider "several occasions" per month.  He 
stated that he was seen at the VA medical center in Dallas.  
He also stated that he requires 60 to 80 units of insulin per 
day, but that his insulin was taken on a "sliding scale," 
depending on how his blood sugar levels were.  He testified 
that although his diabetes has caused him to have many 
related health problems and caused him hardship at times, he 
was still able to function and was currently working as a 
security officer.  

Given the evidence of record, the Board finds that a 
disability rating of 60 percent for the veteran's diabetes 
mellitus is warranted.  The medical evidence of record 
reflects that the veteran is seen by a diabetic care provider 
approximately twice per month.  Private treatment records 
also show that the veteran was hospitalized during a 
hypoglycemic reaction in August 2005.  Records also show that 
the veteran suffers from a fungal infection of the feet 
secondary to his diabetes mellitus which has been evaluated 
as noncompensably disabling.  As was stated earlier, a rating 
of 60 percent under DC 7913 requires evidence of hypoglycemic 
reactions requiring one or two hospitalizations per year or 
visits to a diabetic care provider twice a month plus 
complications that would not be compensable if separately 
evaluated.      

As for the potential for a higher rating, the Board notes 
that although the veteran takes insulin more than once per 
day and is required to monitor his sugar levels, there is no 
evidence of at least three hypoglycemic reactions requiring 
hospital visits per year.  There is also no indication of 
weekly visits to a diabetic care provider.  As above, while 
the veteran visited a diabetic care provider weekly from May 
through August 2004, it appears that prior to and after this 
period of time he received treatment two times per month or 
less.  Furthermore, there is also no indication or 
progressive loss of weight and strength.  While it appears 
that the veteran lost nine pounds between October 2003 and 
January 2006 there is no indication of significant 
progressive weight loss.  Finally, the veteran works as a 
security guard, an occupation seemingly requiring a higher 
level of physical activity.  As was stated earlier, a 100 
percent disability rating under DC 7913 requires a showing of 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the diabetes mellitus, consideration of other 
diagnostic codes for evaluating the disability is not 
appropriate in this case.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no evidence that the 
veteran's diabetes mellitus, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment.  In other words, the schedular criteria are not 
found to be inadequate to evaluate the severity of the 
veteran's diabetes, and there is no basis to refer this case 
for extraschedular consideration.

        
ORDER

A disability rating of 60 percent for diabetes mellitus is 
granted, subject to the regulations governing the award of 
monetary benefits.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


